
	

114 S897 IS: Jesse Lewis Empowering Educators Act
U.S. Senate
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 897
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2015
			Mr. Blumenthal (for himself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To support evidence-based social and emotional learning programming. 
	
	
		1.Short title
 This Act may be cited as the Jesse Lewis Empowering Educators Act.
 2.FindingsCongress makes the following findings: (1)To succeed in school, students need to be engaged. They need to know how to maintain focus and effort in the face of setbacks, work effectively with others, and be good communicators and problem-solvers.
 (2)Social and emotional skills form a foundation for young people’s success not just in school, but as healthy and caring adults, productive workers, and engaged citizens.
 (3)Not only can these skills be taught, they can be taught in schools of every type to students of every background by regular classroom teachers who receive adequate training on methods for developing their own social and emotional learning skills and integrating social and emotional learning into the standard curriculum.
 (4)Academic outcomes resulting from social and emotional learning include greater motivation to learn and commitment to school, increased time devoted to schoolwork and mastery of subject matter, and improved attendance, graduation rates, grades, and test scores.
 (5)These positive outcomes increase in students who are involved in social and emotional learning programming by an average of 11 percentile points over students who are not involved in such programming.
 (6)Social and emotional learning programming also results in reduced problem behavior, improved health outcomes, a lower rate of violent delinquency, and a lower rate of heavy alcohol use.
			3.Amendments to the Elementary and Secondary Education Act of 1965
 (a)Teacher and principal training and recruiting fundPart A of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended—
 (1)in section 2113(c)(2)— (A)in subparagraph (A), by striking and after the semicolon;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (C)train teachers and principals in practices that have demonstrated effectiveness in improving student achievement, attainment, and behavior through addressing the social and emotional development needs of students, such as through social and emotional learning programming.; and
 (2)in section 2123(a)(3)(B)(iii)— (A)in subclause (I), by striking and after the semicolon;
 (B)by redesignating subclause (II) as subclause (III); and (C)by inserting after subclause (I) the following:
						
 (II)addressing the social and emotional development needs of students to improve student achievement and attainment, such as through social and emotional learning programming; and.
 (b)DefinitionsSection 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is amended— (1)by redesignating the undesignated paragraph following paragraph (39) and paragraphs (41) through (43) as paragraphs (42) through (45), respectively; and
 (2)by inserting after paragraph (39) the following:  (40)Social and emotional learningThe term social and emotional learning means the process through which children and adults acquire the knowledge, attitudes, and skills associated with the core areas of social and emotional competency, including—
 (A)self-awareness and self-management to achieve school and life success, such as— (i)identifying and recognizing strengths, needs, emotions, values, and self-efficacy;
 (ii)emotion regulation, including impulse control and stress management; (iii)self-motivation and discipline; and
 (iv)goal setting and organizational skills; (B)social awareness and interpersonal skills to establish and maintain positive relationships, such as perspective taking and respect for others, communication, working cooperatively, negotiation, conflict management, and help-seeking; and
 (C)decisionmaking skills and responsible behaviors in personal, academic, and community contexts, such as situational analysis, problem solving, reflection, and personal, social, and ethical responsibility.
 (41)Social and emotional learning programmingThe term social and emotional learning programming refers to evidence-based classroom instruction and schoolwide activities and initiatives that— (A)integrate social and emotional learning into the school curriculum;
 (B)provide systematic instruction whereby social and emotional skills are taught, modeled, practiced, and applied so that students use the skills as part of the students’ daily behavior;
 (C)teach students to apply social and emotional skills to— (i)prevent specific problem behaviors such as substance use, violence, bullying, and school failure; and
 (ii)promote positive behaviors in class, school, and community activities; and (D)establish safe and caring learning environments that foster student participation, engagement, and connection to learning and school..
				
